1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                              )
11   SAMUEL J. BARRERAS, JR.,                 )    Case No. EDCV 17-02232-FMO-JEM
                                              )
12                            Plaintiff,      )
                                              )    ORDER ACCEPTING FINDINGS AND
13               v.                           )    RECOMMENDATIONS OF UNITED
                                              )    STATES MAGISTRATE JUDGE
14   NANCY A. BERRYHILL, Acting               )
     Commissioner of Social Security          )
15   Administration,                          )
                                              )
16                            Defendant.      )
                                              )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records
19   on file, and the Report and Recommendation of the United States Magistrate Judge.
20   Plaintiff has filed Objections, and the Court has engaged in a de novo review of those
21   portions of the Report and Recommendation to which Plaintiff has objected. The Court
22   accepts the findings and recommendations of the Magistrate Judge.
23         IT IS HEREBY ORDERED that Judgment shall be entered AFFIRMING the
24   Commissioner’s decision to deny Social Security Disability Insurance benefits to
25   Plaintiff and DISMISSING this action with prejudice.
26

27   DATED: November 29, 2018                                 /s/
                                                       FERNANDO M. OLGUIN
28                                                UNITED STATES DISTRICT JUDGE
